Citation Nr: 0029546	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from January 1942 to 
August 1942 and from August 1945 to January 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to August 1942.  He died in December 1988.  The 
appellant is the veteran's widow.

This appeal is brought to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines. 

The RO in February 1998 denied entitlement to dependency and 
indemnity compensation (DIC), accrued benefits and 
entitlement to dependents' educational assistance benefits.  
The appellant was notified by letter dated in March 1998 and 
the record shows that she filed a notice of disagreement with 
the denial of entitlement to DIC.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

An official record received in August 1978 verified that the 
veteran was a POW for more than 30 days in World War II.  

At his death in December 1988, service connection was not in 
effect for any disability.  The death certificate shows that 
he apparently died at his residence and that the certified 
cause of death was cerebrovascular accident hemorrhage, 
massive.  Hypertension was another significant condition 
listed as contributing to death.

The veteran's daughter filed a claim for burial benefits in 
1988, which the RO granted.  The appellant in 1996 requested 
consideration for service connection of the cause of death 
linked to his POW status.  Of record is a January 1984 
statement that confirmed the veteran was a patient at San 
Lazaro Hospital from August to October 1942 and that the 
final diagnosis was "MALARIA, MT & BT. W/ BERIBERI".  The 
RO in October 1979 had denied service connection for 
beriberi.  Of record is a June 1984 certification from the 
Veterans Memorial Medical Center (VMMC) that the veteran was 
seen in June 1984 as an outpatient for "HCVD, Cardiomegaly, 
compensated CFC II-B".  The VMMC records on file are for 
admissions in 1975 and 1978, and they do not mention 
cardiovascular disease.

In support of her claim the appellant provided a June 1996 
letter from VN Sta. M., M.D., who certified having treated 
the veteran from 1947 to 1969 "off and on" for hypertension 
and ischemic heart disease.  In a February 1998 letter, TN, 
MD, certified that from 1973 to 1976 the veteran was a 
patient "off and on" for essential hypertension, ischemic 
heart disease and left side of the body paresis due to CVA.  
The RO was unable to contact Dr. TN regarding his medical 
records either by letter or through a field interview in 1999 
that produced other information.  There is a 1997 VA field 
examination interview with Dr. TN regarding another VA claim 
that appears to be offered here as evidence against his 
credibility.  The record also includes an undated memorandum 
regarding the credibility of evidence from Dr. Sta. M.   

Recently signed legislation alters the frame work for 
adjudicating claims such as the appellant's by imposing on 
the VA Secretary a duty to assist in developing all pertinent 
facts unless no reasonable possibility exists that such 
assistance would establish entitlement.  See, Floyd D. Spence 
National Defense Authorization Act for FY 2001, Public Law 
No: 106-398, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  



This is obviously a more liberal standard of assistance than 
previously required in claims such as the appellant's.  See, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (Where law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.).  

For example, it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a claimant in developing facts pertinent to his or 
her claim.  

The RO contacted OL, MD, in 1997 but there is no response of 
record.  Dr. OL signed the section on the death certificate 
for certification of death.  The appellant also provided an 
affidavit from two neighbors who recalled the veteran always 
suffered from beriberi and had swelling of the feet, legs and 
ankles. 

The statements from Dr. TN and Dr. Sta. M., mention ischemic 
heart disease which is a disease eligible for presumptive 
service connection in a former POW.  The information 
regarding both physicians on file may be relevant in 
assigning probative weight to their certifications in the 
merits adjudication.  However, the Board believes that the RO 
should obtain relevant treatment records and a medical 
opinion to provide a record that would allow for an informed 
determination of the issue on appeal.  

In view of the applicable standard for VA assistance in 
developing pertinent facts, and the state of the record in 
this appeal, the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the appellant 
at her correct address and once again 
request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment the veteran received for 
cardiovascular disease.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Of 
particular significance are all records 
of the veteran's admission to San Lazaro 
Hospital from August 30, 1942, to October 
16, 1942, his treatment at the VMMC in 
June 1984 and any record from OL, MD, 
regarding the information he relied on to 
complete the certification of the 
veteran's death in December 1988.  
Regardless of the appellant's response, 
the RO should secure the veteran's 
complete VA clinical file, which should 
be obtained and associated with the 
claims file.    

3.  Thereafter, the claims file should be 
referred to a specialist in 
cardiovascular diseases for review.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The specialist should be requested to 
review the claims file and provide an 
opinion as to the cause of the veteran's 
death and whether it is as likely as not 
that the veteran had ischemic heart 
disease and, if so, that it was a cause 
of his death. 

The physician should provide a rationale 
for all opinions and conclusions 
expressed.  Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
opinion provided to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

